USCA11 Case: 21-10554      Date Filed: 07/21/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-10554
                   Non-Argument Calendar
                   ____________________


UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
LEIGHTON MARTIN CURTIS,


                                          Defendant- Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 0:11-cr-60065-JAL-1
                   ____________________
USCA11 Case: 21-10554         Date Filed: 07/21/2022      Page: 2 of 7




2                      Opinion of the Court                    21-10554



Before LUCK, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
       Leighton Martin Curtis (“Curtis”), a federal prisoner pro-
ceeding pro se, appeals the district court’s denial of his motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A). He argues
that the district court abused its discretion in denying his motion
because he showed extraordinary and compelling reasons under
the catch-all provision of U.S.S.G. § 1B1.13. For the following rea-
sons, we disagree.
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 606 (11th Cir.
2015). Section 3582(c) now provides, in relevant part, that:
      the court, upon motion of the Director of the Bureau
      of Prisons [(“BOP”)], or upon motion of the defend-
      ant after the defendant has fully exhausted all admin-
      istrative rights to appeal a failure of the [BOP] to bring
      a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment . . . , after consider-
      ing the factors set forth in [18 U.S.C. §] 3553(a) to the
      extent that they are applicable, if it finds that . . . ex-
      traordinary and compelling reasons warrant such a
      reduction . . . and that such a reduction is consistent
USCA11 Case: 21-10554              Date Filed: 07/21/2022          Page: 3 of 7




21-10554                    Opinion of the Court                                 3

        with applicable policy statements issued by the Sen-
        tencing Commission . . . .
18 U.S.C. § 3582(c)(1)(A). Thus, a defendant can file a motion for
compassionate release in a district court only after he has exhausted
his administrative remedies. Id.
       If the defendant has satisfied the exhaustion requirement,
then the district court may grant compassionate release only if it
makes three findings: (1) “that an extraordinary and compelling
reason exists,” (2) “that a sentencing reduction would be consistent
with U.S.S.G. § 1B1.13,” and (3) that the “§ 3553(a) factors weigh in
favor of compassionate release.” United States v. Giron, 15 F.4th
1343, 1347 (11th Cir. 2021). “The plain language of the statute
means that compassionate release is permissible only if all three
findings are made . . . . If any one of the necessary findings cannot
be made, then compassionate release is not permissible.” Id. at
1348 (citation omitted).
       Here, the district court denied Curtis’s compassionate re-
lease motion for three reasons. First, he did not satisfy the exhaus-
tion requirement as it relates to his argument that COVID-19 is a
ground for compassionate release. 1          Second, he did not


1 However, the district court acknowledged that Curtis “properly satisfied the
exhaustion requirement with respect to the following grounds for compas-
sionate release: ‘(1) he was punished excessively, (2) he is very rehabilitated,
(3) he has a low recidivism risk, (4) he is financially stable, and (5) he does not
pose a threat to society.’” On appeal, Curtis has clarified that his motion for
compassionate release was “not for COVID-19” but was instead based on
USCA11 Case: 21-10554               Date Filed: 07/21/2022          Page: 4 of 7




4                           Opinion of the Court                         21-10554

demonstrate that an extraordinary and compelling reason existed
for compassionate release. Third, the § 3553(a) sentencing factors
weighed against compassionate release.
       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). This standard of review
affords district courts a “range of choice,” and we “cannot reverse
just because we might have come to a different conclusion.” Id. at
912 (quoting Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 934 (11th
Cir. 2007)). A district court abuses its discretion if it applies an in-
correct legal standard, follows improper procedures in making its
determination, or makes clearly erroneous factual findings. Id. at
911.
       We cannot conclude that the district court abused its discre-
tion by determining that Curtis failed to show an extraordinary and
compelling reason for compassionate release. On appeal, Curtis
argues that several grounds satisfy this requirement: (i) he received
a greater sentence than similarly situated defendants convicted of
the same crimes, (ii) he has fully rehabilitated during his time in
prison, (iii) he has a reentry plan, and (iv) he received an excessive


“other reasons” that fell under the catch-all provision of Section 1B1.13. Given
that, Curtis may proceed with his appeal of the district court’s denial of his
compassionate release motion insofar as his motion was based on “excessive
punishment, his rehabilitation, his low risk of recidivism, his financial stability,
and [his argument that] he does not pose a risk to any [member] of . . . soci-
ety.”
USCA11 Case: 21-10554        Date Filed: 07/21/2022     Page: 5 of 7




21-10554               Opinion of the Court                        5

punishment for choosing to go to trial. Yet, as the district court
correctly determined, none of these asserted grounds qualify as ex-
traordinary and compelling reasons.
       Under the governing policy statement’s catch-all provision,
an extraordinary and compelling reason may exist—beyond rea-
sons relating to the defendant’s health, age, and family circum-
stances—only for other reasons “[a]s determined by the Director
of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. n.1(D). As we
recently held, this language precludes district courts from finding
extraordinary and compelling reasons within the catch-all provi-
sion beyond those specified by the Sentencing Commission in Sec-
tion 1B1.13. United States v. Bryant, 996 F.3d 1243, 1263–65 (11th
Cir. 2021); see also Giron, 15 F.4th at 1350 (“Our recent decision in
Bryant held that district courts are bound by U.S.S.G. § 1B1.13
when granting compassionate release and that only the [BOP] can
expand the extraordinary and compelling reasons under the catch-
all provision.”). This recent precedent forecloses Curtis’s argu-
ment that district courts are not bound by Section 1B1.13 when de-
termining whether extraordinary and compelling reasons for com-
passionate release exist. And because neither the Sentencing Com-
mission nor BOP Director have said that any of Curtis’s asserted
bases for compassionate release qualify as extraordinary and
USCA11 Case: 21-10554            Date Filed: 07/21/2022        Page: 6 of 7




6                         Opinion of the Court                     21-10554

compelling reasons, the district court did not abuse its discretion in
determining that no extraordinary and compelling reason existed. 2
        Even if Curtis’s asserted bases for compassionate release did
qualify as extraordinary and compelling reasons, the district court
determined that none of them would justify compassionate release
in this case. First, the district court explained why Curtis’s sentence
was not excessive: it was within the guidelines, and there was no
merit to Curtis’s assertion that ineffective assistance of counsel
caused his sentence. See Rita v. United States, 551 U.S. 338, 347,
127 S. Ct. 2456, 2463 (2007) (“[B]y the time an appeals court is con-
sidering a within-Guidelines sentence on review, both the sentenc-
ing judge and the Sentencing Commission will have reached the
same conclusion as to the proper sentence . . . . That double deter-
mination significantly increases the likelihood that the sentence is
a reasonable one.”). Second, it determined that Curtis was not,
contrary to his assertion, rehabilitated because “he continues to as-
sert his innocence, disparage the victim, and blame the victim for
his incarceration.” Third, the district court rejected his argument
that he has a low risk of recidivism and does not pose a further
threat to society. On appeal, Curtis reasserts these bases for com-
passionate release without ever contesting the district court’s



2 Moreover, one of Section 1B1.13’s application notes states that “rehabilita-
tion of the defendant is not . . . an extraordinary and compelling reason for
purposes of this policy statement,” explicitly precluding one of Curtis’s as-
serted bases for compassionate release. U.S.S.G. § 1B1.13 cmt. n.3.
USCA11 Case: 21-10554             Date Filed: 07/21/2022         Page: 7 of 7




21-10554                   Opinion of the Court                                7

conclusions. Accordingly, even if Curtis’s asserted bases qualified
as extraordinary and compelling reasons for compassionate release,
he has not shown that the district court abused its discretion in re-
jecting them. See Harris, 989 F.3d at 911 (stating that a court may
abuse its discretion if it makes clearly erroneous factual findings).
       Because we conclude that the district court did not abuse its
discretion in determining that no extraordinary and compelling
reason existed for compassionate release, we need not address the
Government’s argument that the district court correctly deter-
mined that the § 3553(a) factors weigh against a sentence reduc-
tion. Giron, 15 F.4th at 1348 (“[W]hen the district court . . . found
that extraordinary and compelling reasons for compassionate re-
lease did not exist, it found that one of three absolute prerequisites
for compassionate release did not exist, and the district court was
not required to examine the other prerequisites.”). For the forego-
ing reasons, the district court’s denial of Curtis’s motion for com-
passionate release is
        AFFIRMED. 3


3 Curtis filed a motion to supplement the record with character references and
documents relating to his achievements in prison. We carried this motion
with the case, and now deny it because these documents are immaterial to our
disposition of this appeal. See Schwartz v. Millon Air, Inc., 341 F.3d 1220, 1225
n.4 (11th Cir. 2003) (“We rarely supplement the record to include material that
was not before the district court, but we have the equitable power to do so if
it is in the interests of justice.”). Accordingly, Curtis’s motion to correct or
modify the record is DENIED.